Per Curiam. This action was -brought by appellee against appellants to recover for services as teacher in a district school. The case was originally brought before a justice of the peace and upon appeal to the circuit court, was tried by the judge without a jury. Judgment was rendered in favor of the plaintiff for $66.80, from which the defendants .appeal! It does not appear from the abstract of the record filed by appellants that any exceptions were taken to the findings of the court upon the issues in favor of appellee. The sufficiency of the evidence to support such findings cannot therefore be inquired into by this court. The judgment appears to be regular and in accordance with the finding. No propositions having been presented to the court for its action, no questions of law are presented for review. ■ The judgment of the circuit court is therefore affirmed. Affirmed.